WEBB, Judge.
The defendant assigns error to the court’s allowing the jury to examine the exhibits in the jury box while a guilty plea was being taken. He contends that the taking of a guilty plea engendered an atmosphere of guilt finding in the courtroom which was prejudicial to the defendant. We cannot so hold. There is nothing in the record to show that the traffic case in which a guilty plea was accepted in any way related to the case upon which the jury was deliberating. We cannot conclude the jury heard anything which would affect their deliberations.
We have examined defendant’s other assignments of error and find them to be without merit.
No error.
Judges Martin (Robert M.) and Wells concur.